UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 25, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-24746 TESSCO Technologies Incorporated (Exact name of registrant as specified in its charter) Delaware 52-0729657 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 11126 McCormick Road, Hunt Valley, Maryland (Address of principal executive offices) (Zip Code) (410) 229-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The number of shares of the registrant’s Common Stock, $0.01 par value per share, outstanding as of October 26, 2011, was 7,769,865. TESSCO Technologies Incorporated Table of Contents Part I FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 21 Item 4. Controls and Procedures. 21 Part II OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. (Removed and Reserved). Item 5. Other Information. 22 Item 6. Exhibits. 22 Signature 23 -2- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. TESSCO Technologies Incorporated Consolidated Balance Sheets September 25, March 27, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Product inventory, net Deferred tax assets Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill, net Other long-term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ $ Payroll, benefits and taxes Income and sales tax liabilities Accrued expenses and other current liabilities Current portion of long-term debt Total current liabilities Deferred tax liabilities Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and Contingencies Shareholders’ equity: Preferred stock Common stock Additional paid-in capital Treasury stock ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. -3- Table of Contents TESSCO Technologies Incorporated Unaudited Consolidated Statements of Income Fiscal Quarters Ended Six Months Ended September 25, September 26, September 25, September 26, Revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Income from operations Interest, net Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Cash dividends declared per common share $ See accompanying notes. -4- Table of Contents TESSCO Technologies Incorporated Unaudited Consolidated Statements of Cash Flows Six Months Ended September 25, 2011 September 26, 2010 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Non-cash stock-based compensation expense Deferred income taxes and other ) Change in trade accounts receivable ) ) Change in product inventory ) ) Change in prepaid expenses and other current assets ) ) Change in trade accounts payable Change in payroll, benefits and taxes ) Change in income and sales tax liabilities ) Change in accrued expenses and other current liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Additional earn-out payments on acquired business ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term debt ) ) Proceeds from issuance of common stock Cash dividends paid ) ) Purchases of treasury stock and repurchases of common stock from employees and directors for minimum tax withholdings ) ) Excess tax benefit from stock-based compensation Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. -5- Table of Contents TESSCO Technologies Incorporated Notes to Unaudited Consolidated Financial Statements Note 1. Description of Business and Basis of Presentation TESSCO Technologies Incorporated, a Delaware corporation (TESSCO, we, or the Company), architects and delivers innovative product and value chain solutions to support wireless systems. The Company provides marketing and sales services, knowledge and supply chain management, product-solution delivery and control systems utilizing extensive Internet and information technology. Approximately 97% of the Company’s sales are made to customers in the United States. The Company takes orders in several ways, including phone, fax, online and through electronic data interchange. Over 99% of the Company’s sales are made in United States Dollars. In management’s opinion, the accompanying interim consolidated financial statements of the Company include all adjustments, consisting only of normal, recurring adjustments, necessary for a fair presentation of the Company’s financial position for the interim periods presented. These statements are presented in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in the Company’s annual financial statements have been omitted from these statements, as permitted under the applicable rules and regulations. The results of operations presented in the accompanying interim consolidated financial statements are not necessarily representative of operations for an entire year. The information included in this Form 10-Q should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 27, 2011. Note 2. Recently Issued Accounting Pronouncements In January 2010, the FASB issued updated accounting guidance related to fair value measurements and disclosures which requires a number of additional disclosures regarding fair value measurements, including the amount of transfers between Levels 1 and 2 of the fair value hierarchy, the reasons for transfers in or out of Level 3 of the fair value hierarchy and activity for recurring Level 3 measures. In addition, the amendment clarifies certain existing disclosure requirements related to the level at which fair value disclosures should be disaggregated and the requirement to provide disclosures about the valuation techniques and inputs used in determining the fair value of assets or liabilities classified as Levels 2 or 3. The standard was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements, which was effective for fiscal years beginning after December 15, 2010 with early adoption permitted. The adoption of the standard update did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued accounting guidance related to the presentation of comprehensive income which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements and eliminates the option to present the components of other comprehensive income as part of the statement of equity. This guidance is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2011, with early adoption permitted. While the adoption of this guidance is expected to impact the Company’s disclosures for annual and interim filings for fiscal 2013, it will not have an impact on the Company’s results of operations or financial condition. Note 3. Stock-Based Compensation The Company’s selling, general and administrative expenses for the fiscal quarter and six months ended September 25, 2011 includes $701,400 and $1,522,700, respectively, of non-cash stock-based compensation expense. The Company’s selling, general and administrative expenses for the fiscal quarter and six months ended September 26, 2010 includes $805,900 and $1,363,100, respectively, of non-cash stock based compensation expense. Stock-based compensation expense is primarily related to our Performance Stock Unit (PSU) Program. In addition, the Company recorded an excess tax benefit directly to shareholders’ equity of $471,600 and $751,600, primarily related to the PSUs which vested during the six months ended September 25, 2011 and September 26, 2010, respectively.The Company also recorded an excess tax deficiency directly to shareholders’ equity of $66,400, also related to the PSUs which vested during the six months ended September 25, 2011. The Company’s stock incentive plan is the Second Amended and Restated 1994 Stock and Incentive Plan (the 1994 Plan).On July 21, 2011, the Company’s shareholders approved an amendment to increase the number of shares available for awards under the 1994 Plan by 690,000 shares, from 2,863,125 to 3,553,125, and to extend the date through which awards may be granted under the 1994 Plan from July 22, 2014 to July 21, 2016.As of September 25, 2011, 696,303 shares remain available for issuance under the 1994 Plan. -6- Table of Contents Performance Stock Units: The following table summarizes the activity under the Company’s PSU program for the first six months of fiscal year 2012: Six Months Ended September 25, 2011 Weighted Average Fair Value at Grant Date Shares available for issue under outstanding PSUs, non-vested beginning of period $ Granted Vested ) Forfeited/cancelled ) Shares available for issue under outstanding PSUs, non-vested end of period $ Of the 604,844 shares available for issuance under outstanding PSUs, but not yet vested as of September 25, 2011, 351,844 shares have been earned, and assuming the respective participants remain employed by or associated with the Company on these dates, the shares earned in respect of each measurement year will vest and be issued in four equal installments, beginning on or about May 1 of the year following the applicable measurement year and continuing on or about May 1 of each of the three immediately following years. The PSUs cancelled during fiscal year 2012 primarily related to the fiscal year 2011 grant of PSUs, which had a 1-year measurement period (fiscal year 2011). Of the PSUs cancelled, PSUs covering 138,871 shares were cancelled because the applicable fiscal 2011 performance targets were not fully satisfied. In addition, 3,828 non-vested shares related to the fiscal year 2010 grant of PSUs were forfeited and 7,000 shares related to the fiscal year 2012 grant of PSUs (further discussed below) were cancelled due to a participant no longer being employed by the Company. Per the provisions of the 1994 Plan, the shares related to these forfeited and cancelled PSUs were added back to the 1994 Plan and became available for future issuance. During fiscal year 2012, the Compensation Committee of the Board of Directors, with the concurrence of the full Board of Directors, granted additional PSUs to select key employees, providing them with the opportunity to earn up to 260,000 additional shares of the Company’s common stock in the aggregate (of which 7,000 PSUs have since been cancelled due to a participant no longer being employed by the Company), depending upon whether certain threshold or goal earnings per share targets are met, subject to individual performance. These PSUs have only one measurement year (fiscal year 2012), with any shares earned at the end of fiscal year 2012 to vest and be issued ratably on or about May 1 of each of 2012, 2013, 2014 and 2015, provided that the respective participants remain employed by the Company on each such date. If the maximum number of PSUs granted (net of known cancellations) in fiscal year 2012 is assumed to be earned, total unrecognized compensation costs, on these and all other earned but unvested PSU’s would be approximately $2.0 million, net of estimated forfeitures, as of September 25, 2011 and would be expensed through fiscal year 2015. To the extent the actual forfeiture rate is different from what is anticipated, stock-based compensation related to these awards will be different from the Company’s expectations. Stock Options: In accordance with the FASB standard regarding stock compensation and share-based payments, the fair value of the Company’s stock options has been determined using the Black-Scholes-Merton option pricing model, based upon facts and assumptions existing at the date of grant. Outstanding stock options have exercise prices equal to the market price of the Company’s common stock on the grant date. The fair value of each option at the date of grant is amortized as compensation expense over the option service or vesting period. This occurs without regard to subsequent changes in stock price, volatility or interest rates over time, provided that the option remains outstanding. As of September 25, 2011, all outstanding stock options are fully vested. The following table summarizes the pertinent option information for outstanding options for the six months ended September 25, 2011: Shares Weighted Average Exercise Price Outstanding, beginning of period $ Granted Exercised ) Cancelled Outstanding and exercisable, end of period -7- Table of Contents Restricted Stock: In fiscal year 2007, the Company granted 225,000 shares of the Company’s common stock to its Chairman and Chief Executive Officer as a restricted stock award under the 1994 Plan. These shares are issued and vest (subject to the risk of forfeiture) ratably over ten fiscal years based on service, beginning on the last day of fiscal year 2007 and ending on the last day of fiscal year 2016, subject, however, to the terms applicable to the award, including terms providing for possible acceleration of vesting upon death, disability, change in control or certain other events. The weighted average fair value for these shares at the grant date was $10.56. As of September 25, 2011, 112,500 shares remained unvested, and there was no activity related to these restricted shares during the first six months of fiscal year 2012. As of September 25, 2011, there was approximately $1.1 million of total unrecognized compensation costs, net of estimated forfeitures, related to this issuance of restricted stock. Unrecognized compensation costs are expected to be recognized ratably over a remaining period of approximately five years. In fiscal year 2011, additional restricted stock unit awards, providing for the future issuance of up to 22,500 shares in the aggregate, were made to three non-executive employees. These shares vest and will be issued on the last day of fiscal year 2014, provided the employee is still employed by the Company on that date. The weighted average fair value for these shares at the award date was $16.13. Two of the non-executive employees are no longer employed by the Company as of September 25, 2011, and thus 15,000 shares which had been the subject of the awards, have been cancelled and made available for future grants under the 1994 Plan.As of September 25, 2011, there was approximately $0.1 million of total unrecognized compensation costs, net of estimated forfeitures, related to this issuance of restricted stock. Unrecognized compensation cost is expected to be recognized ratably over a period of approximately three years. On April 25, 2011, an aggregate of 36,000 restricted stock awards were granted to the non-employee directors of the Company. These awards provide for the issuance of shares of the Company’s common stock in accordance with a vesting schedule. The shares vest and will be issued 25% on or about each of May 1 of 2012, 2013, 2014 and 2015, provided that the director remains associated with the Company (or meets other criteria as prescribed in the applicable award agreement) on each such date.As of September 25, 2011, there was approximately $0.3 million of total unrecognized compensation cost, net of estimated forfeitures, related to the issuance of these restricted stock awards. To the extent the actual forfeiture rates are different from what is estimated, stock-based compensation related to the restricted awards will be different from the Company’s expectations. Note 4. Fair Value of Financial Instruments The Company complies with the FASB standard regarding fair value measurement and disclosure requirements for assets and liabilities carried at fair value.Accordingly, assets and liabilities carried at fair value are classified and disclosed in one of the following three categories: · Level 1: Quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2: Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets, and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3: Unobservable inputs for the asset or liability that reflect the reporting entity’s own assumptions about the inputs used in pricing the asset or liability. The Company has no assets and liabilities recorded at fair value as of September 25, 2011. The carrying amounts of cash and cash equivalents, trade accounts receivable, product inventory, trade accounts payable, accrued expenses and other current liabilities approximate their fair values as of September 25, 2011 and March 27, 2011 due to their short term nature. Fair value of long-term debt, calculated using current interest rates and future principal payments, as of September 25, 2011 and March 27, 2011 is estimated as follows: September 25, 2011 March 27, 2011 Carrying Amount Fair Value Carrying Amount Fair Value Note payable to a Bank $ Note payable to the Maryland EconomicDevelopment Corporation $ Note payable to Baltimore County $ -8- Table of Contents Note 5. Long-Term Debt The Company has an existing term loan with Wells Fargo Bank, National Association, and SunTrust Bank. The original principal amount of the loan was $4.5 million, payable in monthly installments of principal and interest with the balance due at June 30, 2011. On May 20, 2011, the Company entered into an agreement with these lenders, effective July 1, 2011, to extend the maturity date to July 1, 2016. The other key provisions of the loan remain the same, except that the interest rate adjusted as of July 1, 2011 to LIBOR plus 2.00%, from LIBOR plus 1.75%. The note is secured by a first position deed of trust encumbering Company-owned real property in Hunt Valley, Maryland. The loan is generally subject to the same financial covenants as the Company’s revolving credit facility which requires the Company to meet certain financial covenants and ratios and contains other limitations, including certain restrictions on dividend payments. The balance of this note at September 25, 2011 and March 27, 2011 was $2,887,500 and $3,000,000, respectively. Note 6. Income Taxes As of September 25, 2011, the Company has a gross amount of unrecognized tax benefits of $786,200 and if the Company were to prevail on all uncertain tax positions, the net effect would be a benefit to the Company’s effective tax rate of $535,200. The remaining $251,000 represents federal tax benefits that would be received in the event that the Company did not prevail on all uncertain state tax positions. A reconciliation of the changes in the gross balance of unrecognized tax benefits is as follows: Beginning balance at March 27, 2011 of unrecognized tax benefit $ Increases related to prior period tax positions Increases related to current period tax positions Ending balance at September 25, 2011 of unrecognized tax benefits $ Note 7. Earnings Per Share The Company calculates earnings per share considering the FASB standard regarding accounting for participating securities, which requires the Company to use the two-class method to calculate earnings per share. Under the two-class method, earnings per common share is computed by dividing the sum of the distributed earnings to common shareholders and undistributed earnings allocated to common shareholders by the weighted average number of common shares outstanding for the period. In applying the two-class method, undistributed earnings are allocated to both common shares and participating securities based on the weighted average shares outstanding during the period. -9- Table of Contents The following table presents the calculation of basic and diluted earnings per common share: Fiscal Quarter Ended Six Months Ended Amounts in thousands, expect per share amounts September 25, 2011 September 26, 2010 September 25, 2011 September 26, 2010 Earnings per share – Basic: Net earnings $ Less: Distributed and undistributed earnings allocated tononvested stock ) Earnings available to common shareholders – Basic $ Weighted average common shares outstanding – Basic Earnings per common share – Basic $ Earnings per share – Diluted: Net earnings $ Less: Distributed and undistributed earnings allocated tononvested stock ) Earnings available to common shareholders – Diluted $ Weighted average common shares outstanding – Basic Effect of dilutive options Weighted average common shares outstanding – Diluted Earnings per common share – Diluted $ Anti-dilutive equity awards not included above Note 8. Business Segments Beginning in the second quarter of fiscal year 2012, the Company modified the structure of its internal organization.As a result of this modification, the Company concluded that changes to its reportable segments were warranted.The Company now evaluates its business in two segments – commercial and retail.The commercial segment includes: (1) public carriers, contractors and program managers that are generally responsible for building and maintaining the infrastructure system and provide airtime service to individual subscribers; (2) private system operators and governments including commercial entities such as major utilities and transportation companies, federal agencies and state and local governments that run wireless networks for their own use; and (3) commercial dealers and resellers that sell, install and/or service cellular telephone, wireless networking, broadband and two-way radio communications equipment primarily for the enterprise market.The retail segment includes: (1) retailers, dealer agents and Tier 2 and 3 carriers; and (2) Tier 1 carriers (including the Company’s largest customer AT&T Mobility, Inc.). The Company evaluates revenue, gross profit and net profit contribution for each of its segments.Net profit contribution is defined as gross profit less any expenses that can be directly attributed or allocated to each segment.This includes sales, product management, purchasing, credit and collections and distribution team expenses, plus freight out and internal and external marketing costs.Corporate support expenses, which are not allocated to each segment, includes administrative costs – finance, human resources, information technology, operating facility occupancy expenses, depreciation, amortization and interest, plus the company-wide pay on performance bonus expense. The Company does not segregate assets by segments, for internal reporting, for evaluating performance or for allocating capital. The Company has, however, allocated all goodwill and indefinite lived intangible assets to the applicable segments (and reporting units within segments, where applicable) for purposes of its annual impairment tests. The Company’s goodwill at September 25, 2011 relates to acquisitions within its commercial segment.Certain cost of sales and other applicable expenses have been allocated to each segment based on a percentage of revenues and/or gross profit, where appropriate. The segment information for the periods ended September 26, 2010 below have been restated to reflect the current year segment presentation. -10- Table of Contents Segment activity for the second quarter and first six months of fiscal years 2012 and 2011 is as follows (in thousands): Three months ended September 25, 2011 Commercial Segment Retail Segment Total Revenues Public carrier, contractor & program manager market $ $
